Citation Nr: 1227478	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-11 083	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

2.  Entitlement to increases in the ratings for hypertension (currently 10 percent prior to May 13, 2009 and 20 percent from that date).

3.  Entitlement to a compensable rating for nasal bone fracture residuals.

4.  Entitlement to a compensable rating for a scalp scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to June 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a psychiatric disorder, denied a rating in excess of 10 percent for hypertension, and denied compensable ratings for a scalp scar and for nasal bone fracture residuals.  An interim (June 2010) rating decision increased the rating for hypertension to 20 percent, effective May 13, 2009 (the date of a VA examination).  

The matter of the rating for a scalp scar is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required. 


FINDINGS OF FACT

1.  A July 2003 Board decision denied the Veteran service connection for a psychiatric disorder based essentially on findings that his personality disorder was not a compensable disability, and that any acquired psychiatric disorder was not shown to be related to his service. 

2.  Evidence received since the July 2003 Board decision does not include any competent evidence that tends to show that the Veteran has an acquired psychiatric disorder that is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder; and does not raise a reasonable possibility of substantiating such claim. 

3.  Prior to May 13, 2009, the Veteran's hypertension was not shown to be manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; from that date it is not shown to have been manifested by diastolic pressures predominantly 120 or more.

4.  The Veteran's residuals of nasal bone fracture are not manifested by obstruction of 50 percent of both nasal passages; total obstruction of one nasal passage; loss of part of one ala, or other obvious disfigurement; or exposure of both nasal passages.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a psychiatric disorder may not be reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Ratings for hypertension in excess of 10 percent prior to May 13, 2009 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code (Code) 7101 (2011). 

3.  A compensable rating for nasal bone fracture residuals is not warranted.  38 U.S.C.A. § 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.97, Codes 6502, 6504 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A March 2007 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  It also provided the generic type of notice required with claims for increase.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated withy the claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations to evaluate the Veteran's  hypertension and nasal bone fracture residuals April 2007and  in May 2009; the reports of those examinations are adequate for rating purposes, as the examiners expressed familiarity with the history of the Veteran's disabilities, considered the evidence of record, conducted thorough examinations of the Veteran, and noting all findings necessary for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  A VA examination is not necessary with respect to the claim pertaining to a psychiatric disability, as the claim is not being reopened.  See 38 C.F.R. § 3.159.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA" (VA's electronic data storage system which at this time contains no pertinent evidence of information), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim(s). 





B. Claim to Reopen.  Legal Criteria, Factual Background, and Analysis

The Veteran applied to reopen a claim for service connection for anxiety disorder in March 2007.  He made no specific contentions, other than that such disability should be service-connected.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for psychoses).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail in a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
A July 2003 Board decision denied the Veteran's claim of service connection for a psychiatric disorder.  The Board found that what the Veteran had was a personality disorder, which is not a compensable disability.  Underlying findings included that an acquired psychiatric disability was not manifested in service (when psychiatric evaluation on separation was normal) and that a psychosis was not manifested in the first postservice year, and that an acquired psychiatric disability was not shown.  The Board's decision was not appealed to the Court, and is final.  38 U.S.C.A. § 7104. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 . 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material. 

The evidence of record in July 2003 included the Veteran's STRs which are silent for any complaints, findings, or diagnosis related to psychiatric disability.  On service discharge examination in May 1979, psychiatric evaluation was normal.  
On November 1979 VA psychiatric evaluation, the Veteran complained of uneasiness and irritability, and his affect was tense and angry.  Anxiety neurosis with schizoid features was diagnosed.  

There were a number of evaluations over the years, with diagnoses including generalized anxiety disorder in August 1981, borderline personality disorder in September 1981, generalized anxiety disorder in January 1982, adjustment disorder in December 1983, and depressive reaction in February 1988.  From then through October 1989, paranoid personality disorder was diagnosed.  

In January 1996 the Board remanded the case for a VA psychiatric evaluation to reconcile the various diagnoses.  A November 2002 VA psychiatric examination found that the Veteran had no Axis I gross psychiatric disorder, and an Axis II diagnosis of a mixed personality disorder.  

Evidence received since the July 2003 Board decision includes reports of January, August, and November 2006 VA evaluations, when neuropsychiatry system reviews were negative, and the Veteran's March 2007 statement asserting that he has a compensable disability (an anxiety disorder)..  

Because the Veteran's claim of service connection for a psychiatric disorder was previously denied based essentially on findings that the Veteran's personality disorder was not a compensable disability and that he was not shown to have an acquired psychiatric disorder, for evidence to be new and material, it would have to relate to this unestablished fact, i.e., it would have to tend to show that that the Veteran has an acquired psychiatric disorder (that is, or might be, related to his service).  

The Veteran's March 2007 statement is cumulative evidence, and not new.  He had made a similar statement prior to the Board's July 2003 decision (in November 1981).  Moreover, it is not material evidence.  The matter of the diagnosis assigned for a psychiatric disability is a complex medical question, which the Veteran is not competent to address by his own opinion.  He is not shown to have had any medical training, and does not cite to any supporting (medical opinion or literature) evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The January, August, and November 2006 VA evaluations, noting that neuropsychiatry system reviews of the Veteran's were negative, are new, as they were not previously of record.  However, they are not material evidence as they do not show/tend to show that the Veteran has an acquired psychiatric disorder (on the contrary, they suggest he does not).   

In summary, no new evidence has been received that relates to the threshold unestablished fact necessary to substantiate the Veteran's claim of service connection for a psychiatric disorder; no evidence submitted since the July 2003 Board decision is competent evidence showing that the Veteran has an acquired psychiatric disability.  Hence, the additional evidence received does not raise a reasonable possibility of substantiating the claim, and is not material.  

C. Increased Ratings Claims:  Legal Criteria, Factual Background, and Analysis 

In March 2007 the Veteran requested a reevaluation of his hypertension, scalp scar, and nasal fracture disabilities.  He indicated in April 2008 that he disagreed with VA's denials of higher ratings than those assigned, but he did not give any specific reasons then or in his March 2009 VA Form 9, substantive appeal, nor have the representatives done so in their August 2011 and May 2012 statements.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining (including regarding the degree of disability) is to be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Hypertension is rated under Code 7101, which provides for a 10 percent rating where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; a 40 percent rating requires diastolic pressure predominantly 120 or more; and a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104.

The Veteran's nasal bone fracture has been rated by the RO under Code 6504 (for nose, loss of part of, or for scars).  It provides for a 10 percent rating for loss of part of one ala, or other obvious disfigurement.  Potentially, the disability may also be rated under Code 6502, for deviation of: nasal septum (traumatic only).  With 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. § 4.97.

On April 2007 VA nose examination, the Veteran claimed deviated nasal bones after a tank accident on active duty, with occasional nasal congestion and sneezing episodes.  Interference with breathing through his nose was not found on examination.  There was a slight nasal septum deviation to the right, causing no obstruction.  There was no obstruction (partial or complete) of one or both nostrils.  The diagnoses (in pertinent part) were slight nasal septal deviation, to the right, causing no obstruction; and nasal bone deformity possibly secondary to a healed fracture.  

On April 2007 VA hypertension examination, the Veteran indicated such disability was diagnosed in 1979-1980.  He was on atenolol and felodipine.  On examination, his blood pressures were 156/100, 154/90, and 158/100.  He had no history of arteriosclerotic complications.  The diagnosis was hypertension.  

On May 2009 VA examination of the Veteran's nose, there was no obstruction, nasal septum deviation, tissue loss, scarring, or deformity of the nose.  The diagnosis was allergic rhinitis, post-rhinoplasty, by history.  

On May 2009 VA hypertension examination, the Veteran reported hypertension since 1980 and that he was using Atenolol daily and amlodipine, each daily.  He walked every 3 days for 1 hour and stated that his blood pressure was uncontrolled.  On examination, his blood pressure was 160/110 on each of 3 readings.  

The Board finds that the factual evidence does not support the award of  a schedular rating in excess of 10 percent for hypertension prior to May 13, 2009 or in excess of 20 percent at any time from that date.  Prior to May 13, 2009 all diastolic blood pressure readings reported were below 110 and all systolic pressures reported were  below 200.  From that date no diastolic pressures of 120 or more have been noted.   Consequently, schedular ratings in excess of 10 percent prior to May 13, 2009 and/or excess of 20 percent from that date is not warranted.  

The Board also finds that the factual evidence does not warrant a compensable rating for the Veteran's service-connected nasal bone fracture residuals for any period of time under consideration.  The April 2007 examination found there was no interference with breathing through the Veteran's nose, and that there was no obstruction.  The May 2009 examination found no obstruction (and no scarring or deformity of the nose).  Based on this evidence, it is clear that the Veteran does not have obstruction of 50 percent of both nasal passages, or total obstruction of one nasal passage; and that he does not have loss of part of one ala, or other obvious disfigurement; or exposure of both nasal passages.  Consequently, a schedular compensable rating for nasal bone fracture residuals is not warranted.  

The Board has considered whether referral for extraschedular consideration is warranted in these matters.  The evidentiary record does not show any manifestations of, or functional impairment due to, either the hypertension or the nasal fracture residuals not encompassed by the schedular criteria, and the Veteran does not point to any such manifestations or impairment of function.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) ; Thun v. Peake, 22 Vet. App. 111 (2008).  

There is also no evidence in the record (or allegation) that the Veteran's disabilities have rendered him unemployable.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against these claims; therefore, the appeals in these matters must be denied.   38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal to reopen a claim of service connection for a psychiatric disorder is denied. 

Ratings for hypertension in excess of 10 percent prior to May 13, 2009 and/or in excess of 20 percent from that date are denied. 

A compensable rating for nasal bone fracture residuals is denied.

 
REMAND

The criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  As the Veteran has not requested such review, and his claim was received prior to October 23, 2008, the revised criteria are not for consideration.  Instead, only the criteria from 38 C.F.R. § 4.119 (2008), apply.

A review of the record reveals that although there have been two VA examinations for the Veteran's scalp scar, in April 2007 and in May 2009, neither included unretouched photographs of the Veteran's scalp scar.  Unretouched photographs are required under to NOTE (3) to 38 C.F.R. § 4.118, Code 7800 (2008).   

The Board further notes that on the April 2007 VA scar examination, the Veteran's scalp scar was reported to be tender on palpation and adherent to underlying tissue.  It was also noted to be elevated but not depressed.  On May, 2009 VA scar examination, there was no tenderness on palpation, adherence to underlying tissue, or elevation of the scar, but the scar was reportedly depressed.  It is unclear whether the findings made in 2007 verses 2009 reflect a change in the scar, or whether the scar retained its features, with different examiners reaching opposite conclusions about it.  Accordingly, a new examination which includes unretouched photographs, describes the current symptomatology, and clarifies what the manifestations have been over the course of the claim, is necessary.  

Accordingly, the case is REMANDED for the following: 

1.  The RO should arrange for a skin/scar examination  of the Veteran to determine the severity of his scalp scar.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any relevant records in Virtual VA, that are not also in the claims file, should be printed and associated with the claims file for the benefit of the examiner's review.  

The examiner must also be provided a copy of the criteria for rating skin disorders from the 2008 version of 38 C.F.R. 4.118.  The examiner should note the presence or absence of each symptom in the applicable criteria, and should also comment on the impact of the symptoms found on the Veteran's social and occupational functioning.  Regarding tenderness, adherence to underlying tissue, elevation, and depression of the scar, the examiner should note which of these is shown, and which is likely to have existed, or not existed, at the time of the April 2007 and May 2009 VA examinations.  Any features considered to have been static during the pendency of the claim should be noted (i.e., tender or not tender, adherent or not adherent to underlying tissue, elevated or not elevated, depressed or not depressed).  

The examiner must explain the rationale for all opinions. 

2.  The RO should ensure that the development sought above is completed.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


